Electronically Filed
                                                               Supreme Court
                                                               SCWC-29967
                                                               03-FEB-2011
                                                               08:14 AM
                              NO. SCWC-29967



             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                     vs.


            AIDA GORDON, Petitioner/Defendant-Appellant.




           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29967; CASE NO. 1DTC-08-044528)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

       (By: Recktenwald, C.J., for the court1
 and Duffy, J.,

                                             ;
               dissenting, with whom Acoba, J., joins)


            Petitioner/Defendant-Appellant Aida Gordon’s


application for writ of certiorari filed on December 22, 2010, is


hereby rejected.

            DATED:   Honolulu, Hawai'i, February 3, 2011.

                                            FOR THE COURT:



                                            Chief Justice


Stuart N. Fujioka for

petitioner/defendant­
appellant on the

application.





      1

        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

Circuit Judge Ahn, assigned by reason of vacancy.